Citation Nr: 1749999	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-22 261 	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease.

2.  Entitlement to service connection for a left eye disability with 20/50 vision.

3.  Entitlement to service connection for amblyopia of the right eye.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, to include service in the Republic of Vietnam.  The Veteran was awarded a Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

In a July 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, and service connection claims for a left eye disability with 20/50 vision, amblyopia of the right eye, and bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to an initial evaluation in excess of 10 percent for coronary artery disease, and service connection claims for a left eye disability with 20/50 vision, amblyopia of the right eye, and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In a July 2017 statement the Veteran indicated he wished to withdraw all issues currently on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal for an initial evaluation in excess of 10 percent for coronary artery disease is dismissed.

The appeal for service connection for a left eye disability with 20/50 vision is dismissed.

The appeal for service connection for amblyopia of the right eye is dismissed.

The appeal for service connection for bilateral hearing loss is dismissed.



		
Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


